EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott McNeil on 29 July 2022.

The application has been amended as follows: 
	In claim 1, lines 3-5, “wherein administration of the chimeric mouse-human antibody is effective to treat primary amyloidosis in a patient upon administration and ” has been deleted. 

Claims 6-15, 18-20, and 22 have been cancelled. 


Election/Restrictions
Claims 1-3 and 21 are allowable. The restriction requirement between Groups I, II and V, as set forth in the Office action mailed on 20 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I, II and V only is withdrawn. Claims 4 and 5, directed to a method of treating an amyloid deposition disease, comprising administering the antibody of claim 1, and claims 16 and 17, directed to a method of detecting the presence of amyloid deposits in a patient, comprising administering the antibody of claim 1, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any outstanding rejection of claims 18-20 is hereby withdrawn as moot in response to their cancellation. 
Upon further consideration, the rejection of claims 1-3 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by “Study of Chimeric Fibril-Reactive Monoclonal Antibody 11-1 F4 in Patients with AL Amyloidosis, ClinicalTrials.gov, identifier: NCT02245867”, as evidenced by Langer et al. and NIH grant # 2015 R01 FD to Suzanne Lentzsch of Columbia University (“Grantome.com”) is withdrawn. Although the it appears that the claimed antibody was disclosed, there is no evidence that the antibody was publicly available and the claimed sequences were not disclosed to the public. Thus, the cited prior art reference is not enabling for the claimed invention. Rejoined claims 4, 5, 16 and 17 are reasonably enabled as the art teaches that an antibody binding to amyloid fibrils would be able to treat an amyloid deposition disease and would be able to detect amyloid fibrils. Therefore, claims 1-5, 16, 17, and 21 are allowable of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
29 July 2022